[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                           MAY 17, 2012
                                     No. 11-12269
                                                                            JOHN LEY
                               ________________________
                                                                             CLERK

                       D. C. Docket No. 8:05-cv-02158-JSM-MAP



SOUTHERN FAMILY INSURANCE COMPANY,

                                                                            Plaintiff-Appellee,

                                             versus

UNITED STATES OF AMERICA,

                                                                         Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                        (May 17, 2012)

Before HULL, ANDERSON and HIGGINBOTHAM,* Circuit Judges.

PER CURIAM:

_________________
*Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit, sitting by
designation.
      We have had the benefit of oral argument in this case, and have carefully

considered the briefs of the parties, the relevant cases, and relevant portions of the

record. After a bench trial, the district court made findings of fact with respect to

the five factors set out in United States v. Chicago, Burlington & Quincy R. Co.,

412 U.S. 401, 93 S.Ct. 2169 (1973), including the ultimate finding that the intent

and motive of the transferor of the funds was a contribution to capital to benefit the

Florida insurance market, i.e., to encourage private insurance companies to invest

their capital in the Florida insurance market. The record contains ample evidence

to support these findings, including the testimony of virtually every witness, most

of whom were extremely knowledgeable not only with the relevant legal principles,

but also with the insurance industry. Even if there were some minimal component

which might be deemed payment for services, the same was negligible, and the

dominant intent and motivation was clearly the benefit to the public at large as

found by the district court.

      We cannot conclude that the district court’s findings of fact were clearly

erroneous.

      AFFIRMED.




                                           2